DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25, 26, 28-31, 33-36, 38-41, 43-46 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200045329 A1 HASHIMOTO; Takashi et al. (hereafter HASHIMOTO).
Regarding claim 25, HASHIMOTO discloses An encoder comprising (Fig.1): circuitry ([99]); and memory ([99]), wherein using the memory, the circuitry, in affine motion compensation prediction in inter prediction for a current block (Fig.1, [157], [188]), places a limit on a range within which motion estimation or motion compensation is performed (Fig.11, [257], wherein the motion estimation region in reference picture is the limit on a range), and performs the motion compensation for the current block (Fig.11, [266]), and the limit on the range within which the motion estimation or the motion compensation is obtained based on a difference between a control point motion vector at a top left corner and a control point motion vector at a top right corner of the current block in the affine motion compensation prediction (Fig.9A, [188]-[190], [302], wherein the positions of a motion estimation region is determined based on an average of MVs obtained from a plurality of neighboring blocks, and the MVs are calculated from equation (2) that is based on the differences between cpmv v1 and v0 respectively on vertical direction and horizontal direction).  
Regarding claims 26, 36, The encoder according to claim 25, wherein in the affine motion compensation prediction, the limit on the range within which the motion estimation or the motion compensation is performed is newly determined for each current picture, or an appropriate set is selected for each current picture from among a plurality of predetermined sets of motion estimation ranges or a plurality of predetermined sets of motion compensation ranges ([257]).  
Regarding claims 28, 38, HASHIMOTO discloses The encoder according to claim 25, wherein in the affine motion compensation prediction, the limit on the range within which the motion estimation or the motion compensation is performed is determined in accordance with motion-estimation processing power depending on computational processing power on an encoder side or memory bandwidth ([258]).  
Regarding claims 29, 39, HASHIMOTO discloses The encoder according to claim 25, wherein in the affine motion compensation prediction, the limit on the range within which the motion estimation or the motion compensation is performed includes a limit on reference pictures in addition to a limit on a range of referable pixels ([370]).  
Regarding claims 30, 40, HASHIMOTO discloses The encoder according to claim 25, wherein in the affine motion compensation prediction, information about the limit on the range within which the motion estimation or the motion compensation is performed is included in header information of a video parameter set (VPS), a sequence parameter set (SPS), or a picture parameter set (PPS) of an encoded bitstream ([260]).  
Regarding claims 31, 41, HASHIMOTO discloses The encoder according to claim 25, wherein in the affine motion compensation prediction, the information about the limit on the range within which the motion estimation or the motion compensation is performed includes information for limiting reference pictures in addition to information for limiting a range of referable pixels ([360]).  
Regarding claims 33, 43, HASHIMOTO discloses The encoder according to claim 25, wherein in the affine motion compensation prediction, in affine inter mode, when a region referred to by a motion vector derived from a control point motion vector predictor obtained from surrounding encoded blocks neighboring the current block is outside the range within which the motion estimation is performed, encoding is prevented from being performed in the affine inter mode ([245], [299], [304]).  
Regarding claims 34, 44, The encoder according to claim 25, wherein in the affine motion compensation prediction, in affine merge mode, when a region referred to by a motion vector derived from a control point motion vector obtained from surrounding encoded blocks neighboring the current block is outside the range within which the motion compensation is performed, encoding is prevented from being performed in the affine merge mode ([194], [299], [304]).  
Regarding claims 35, 46, see the rejection for claim 25, HASHIMOTO further discloses performs the motion compensation for the current block to decode an encoded stream (Fig.18,[46]).
Regarding claims 45, see the rejection for claim 25.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 27, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO and further in view of US 20130163668 A1 Chen; Jianle et al. (hereafter Chen).
Regarding claims 27, 37, Chen teaches The encoder according to claim 25, wherein in the affine motion compensation prediction, the limit on the range within which the motion estimation or the motion compensation is performed is determined for each predetermined profile and level ([89]).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by HASHIMOTO to include the teaching in the same field of endeavor of Chen, in order to provide techniques for restricting the range of motion vector candidates used in a motion vector prediction process to be within a specified range, as identified by Chen.
Claim(s) 32, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO, and further in view of US 11006106 B2 Liu; Hongbin et al. (hereafter Liu).
Regarding claims 32, 42,  Liu teaches The encoder according to claim 25, wherein in the affine motion compensation prediction, in the motion estimation for affine inter mode, when a region referred to by a motion vector derived from a current control point motion vector to be evaluated is outside the range within which the motion estimation is performed, the current control point motion vector is eliminated from candidates on which the motion estimation is performed (col.6 lines 20-30, col13 line 30-col.14 line 16).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encoder disclosed by HASHIMOTO to include the teaching in the same field of endeavor of Liu, in order to improve compression performance, as identified by Liu.



Conclusion
The prior art is considered pertinent to applicant's disclosure but not relied upon in the rejection: CN 109391814 A, US 20200177877 A1, US 20200021837 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/               Primary Examiner, Art Unit 2487